Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  157565                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellant,                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 157565                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 332834
  KATHLEEN LOUISE WILLIAMS,                                         Wayne CC: 15-009466-FH
             Defendant-Appellee.
  _____________________________________/

         By order of July 27, 2018, the application for leave to appeal the February 22,
  2018 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Davis (Docket No. 156406) and People v Price (Docket No. 156180). On order
  of the Court, we VACATE that part of our July 27, 2018 order that held this application
  in abeyance for People v Price (Docket No. 156180). People v Davis (Docket No.
  156406) having been decided on March 22, 2019, 503 Mich 984 (2019), the application
  is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REVERSE Part II.B. of the February 22, 2018 judgment of the Court of Appeals
  related to mutually exclusive convictions and REINSTATE the defendant’s conviction of
  larceny in a building.

          In this case, the jury was instructed that to convict the defendant of larceny from a
  person, it must find that the defendant took the property from the victim’s person or
  immediate presence. See MCL 750.357; People v Smith-Anthony, 494 Mich 669 (2013).
  However, with respect to the larceny in a building conviction, the jury was not instructed
  that it must find that the property was not taken from the victim’s person or immediate
  presence. Since, with respect to the larceny in a building conviction, the jury never found
  that the property was not taken from the victim’s person or immediate presence, a guilty
  verdict for that offense was not mutually exclusive to the defendant’s guilty verdict for
  larceny from a person, where the jury affirmatively found that the property was taken
  from the victim’s person or immediate presence. As we explained in Davis, regardless of
  whether this state’s jurisprudence recognizes the principle of mutually exclusive verdicts,
  that issue is not presented in these circumstances. Accordingly, the Court of Appeals
  erred by relying on the principle of mutually exclusive verdicts to vacate the defendant’s
  larceny in a building conviction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2019
           a0612
                                                                               Clerk